Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
1.	Claims 1-6 are allowed. 
The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Robertson et al (U.S. Patent 10779472) and Taguchi et al (U.S. Patent 9420265) failed to teach or fairly suggest, the robot is connected to the first end of the coupling shaft via the flange plate; the second end of the coupling shaft is connected to the mounting base; the mounting shaft of the sprayer is disposed in the elongated hole of the mounting base; the first positioning bolt is secured to the first side wall of the mounting base to position the mounting shaft of the sprayer on the first side wall; the second side wall of the mounting base is rotatably connected to the first end of the limit arm via the axis pin; the second end of the limit arm is connected to the limit shaft; the limit shaft supports the mounting shaft of the sprayer; the second positioning bolt is disposed between a middle part of the limit arm and the mounting base; the gas cylinder is connected to a pneumatic device and is fixedly disposed on the mounting base; and the piston rod is cooperative with the gas cylinder and is connected to the shifter level via the connector; the poke rod is cooperative with the trigger disposed on the sprayer. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-6 are allowable over the prior art of record.
2.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       
Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9269051), (9155675), (8745194) and (8731719).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
07/01/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669